NOS. 12-04-00059-CR
          12-04-00060-CR
          12-04-00061-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS
 
DANNY GABLE,                                                §                 APPEAL FROM THE 7TH
APPELLANT
 
V.                                                                         §                 JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §                 SMITH COUNTY, TEXAS
                                                                                                                                                            
MEMORANDUM OPINION
PER CURIAM

            Danny Gable appeals two convictions for possession and manufacture of four hundred grams
or more of methamphetamine, for which he was sentenced to imprisonment for thirty years on the
possession charge and forty years on the manufacturing charge.  Appellant further appeals his
conviction for possession of less than one gram of cocaine, for which he was sentenced to
confinement for two years and fined ten thousand dollars.  Appellant’s counsel filed a brief in
compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  We affirm.
 
 
 
Background
            In three separate causes, Appellant pleaded guilty to the possession
 and manufacture
 of four
hundred grams or more of methamphetamine, both first degree felonies.  Appellant further pleaded
guilty to possessing less than one gram of cocaine, a state jail felony.
   The trial court admonished
Appellant, and Appellant signed stipulations of evidence with regard to each charged offense.  The
trial court found Appellant guilty as charged and, after a hearing on punishment, sentenced him to
imprisonment for thirty years on the conviction of possession of methamphetamine, imprisonment
for forty years on the conviction of manufacture of methamphetamine, and confinement for two years
and a ten thousand dollar fine for the conviction of possession of cocaine.  The court ordered that
Appellant’s sentences run concurrently.  This appeal followed.
 
Analysis Pursuant to Anders v. California
            Appellant’s counsel filed a brief in compliance with Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).
Appellant’s counsel states that he has diligently reviewed the appellate record and is of the opinion
that the record reflects no reversible error and that there is no error upon which an appeal can be
predicated.  He further relates that he is well acquainted with the facts in this case.  In compliance
with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978), Appellant’s
brief presents a chronological summation of the procedural history of the case and further states that
Appellant’s counsel is unable to raise any arguable issues for appeal.
  We have likewise reviewed
the record for reversible error and have found none.
 
 
 
Conclusion
            As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant’s
counsel has moved for leave to withdraw.  We carried the motion for consideration with our
consideration of this matter.  Having done so and finding no reversible error, Appellant’s counsel’s
motion for leave to withdraw is hereby granted and the trial court’s judgment is affirmed.
 
Opinion delivered January 26, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.

































(DO NOT PUBLISH)